DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-16, and 18-20 are presented for examination.
Claims 7, 17 are cancelled.
Claims 1-6, 8-16, and 18-20 are allowed.

Invention
The Present invention teaches "A vehicle control device includes an oncoming vehicle detection sensor and a controller that automatically applies brakes to avoid a collision with the oncoming vehicle, under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in the opposite lane. The controller sets a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle, and automatically brakes to avoid to avoid a collision. In response to the sensor detecting first and second oncoming vehicles, the controller sets first and second virtual areas, and automatically brakes the own vehicle to prevent coming into contact with the first virtual area and the second virtual area once the own vehicle traverses the opposite lane.”
         
Reason for Allowance
Claims 1-6, 8-16, and 18-20 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 12/01/2021, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 11, and 20 are allowed, the claims 2-6, 8-10, and 12-16, and 19 are also allowed based on their dependency upon the independent claims 1, 11, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          ISHIOKA et al. (US Pub. No.: 2017/0120912 A1) teaches “A vehicle control apparatus includes a specification unit configured to specify a speed of an object located in front of an own vehicle and a distance between the object and the own 

          ONIWA et al. (US Pub. No.: 2017/0120908 A1) teaches “A vehicle control apparatus includes a generation unit configured to generate a locus of a position of an own vehicle for each predetermined time in a future as a trajectory of the own vehicle, a traveling control unit configured to control a traveling of the own vehicle on the basis of the trajectory generated by the generation unit, and a storage control unit configured to cause a storage unit to store information indicating a steering component corresponding to a trajectory previously generated by the generation unit when the own vehicle is stopped.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667